 In the Matter of LONG-BELL LUMBER COMPANY-WEEDDIVISIONC iviINTERNATIONAL WOODWORKERS OF AMERICA, CIOCase No. 20-R-1640.-Decided July 9, 19 416Mr.Johan,Mantle,of Weed, Calif.,for the Company.Mr. George Brown,of Portland,Oreg.,Mr. Tim. Sullivan,of Weed,Calif., andMr.Joe Huber,of Klamath Falls, Oreg., for the CIO.Mr.W. A.Davis,ofWeed, Calif.,andMessrs.WilliamWedel,Harlan W. Collins,andHugh R. Haddock,allofKlamath Falls,Oreg., for the AFL.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONST \TEMES'r OFTHE CASEUpon a petition duly filed by International Woodworkers of America,CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of Long-Bell Lumber Company-Weed Division, Weed, California, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Thomas J. Davis,Jr., Trial Examiner.The hearing was held at Weed, California, onMay 21, 1946.The Company, the CIO, and Lumber and SawmillWorkers Union, Local 2907, AFL, herein called the AFL, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All paties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE. BUSINESS OF THE COMPANYLong-Bell Lumber Company, a Missouri corporation engaged in themanufacture of lumber and lumber products, operates plants, works,69 N. I, R. B., No. 37.302 LONG-BELL LUMBER COMPANY303retail lumber yards, and offices in various States in the United States.This proceeding is concerned solely with the Company's sawmill,lumber yard, box factory, sash and door factory, planing mill, treatingplant and veneer plant, all located at Weed, California.During thefiscal year ending December,)) 1, 1945, the Weed Division manufacturedin excess of 55,000,000 board feet of rough and finished lumber, ofwhich more than 50 percent was sold and transported to points outsidethe State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.TILE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.Lumber and Sawmill Workers Union, Local 2907, is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.111. T11E QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of certain of its employees untilthe CIO has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company, the CIO, and the AFL agree that a unit of productionand maintenance employees of the Company's Weed Division lumberoperations, excluding office and clerical workers and supervisorypersonnel, is appropriate.Although the parties also agree to theexclusion of subforeinen as supervisory employees, the CIO and theAFL would include the employee in charge of the Special Order De-partment in the Door Department, the employee in charge of theGreen Chain Gang, and the Checker in the Treating Plant, contendingthat their duties differ from those of subforemen to the extent thatthey do not possess supervisory authority, whereas the Company wouldexclude them on the ground that they are in fact sub-foremen withthe same supervisory duties as subforemen.1'Since 1941 the Company and the AFL have bargained pursuant to collective eontractscovering the unit upon which all parties are in agreement.There is no evidence to indi-cate definitely whether or not the disputed categories were encompassed by these eontractsNeither theCompany nor the AFT, has raised its existing agreement as a bar to thisproceeding. 304DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployee in charge of Special Order Department in the Door De-partment, and Employee in charge of the Green Chain Gang:Whilethese employees spend some time performing manual labor,they de-vote the major part of their time supervising the activities of theirsubordinates.They possess the same authority effectively to recom-mend discharge as sub-foremen.Accordingly, we shall exclude themfrom the unit hereinafter found appropriate.Checker in the Treating Plant:This employee supervises the workof approximately 15 men,who load and unload lumber from cars totrams and trams to cars.The only manual work he performs is tomark the lumber as he counts it when it is pulled off the conveyorchain.Apparently,the Checker,unlike subforemen,does not haveauthority effectively to recommend discharge,and the Company itselfhas stated that, because of the small number of employees in hisdepartment,it has not insisted that the Checker accept a "supervisoryrating."Accordingly, we shall include the Checker in the TreatingPlant in the unit hereinafter found appropriate.We find that all production and maintenance employees of theCompany's Weed Division lumber operations, including the Checkerin the Treating Plant, but excluding office and clerical employees, theemployee in charge of the Special Order Department in the DoorDepartment,the employee in charge of the Green Chain Gang, fore-men, subforemen,and all other supervisory employees with authorityto hire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THU DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Long-Bell Lum-her Company-WeedDivision,Weed. California,an election by secret LONG-BELLLUMBER COMPANY305ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Woodworkers of America, CIO, orby Lumber and Sawmill Workers Union, Local 2907, AFL, for thepurposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.701592---47--vol, 69--21